Citation Nr: 0821230	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, evaluated as 40 percent disabling since December 17, 
2001.  

2.  Entitlement to an effective date earlier than December 
17, 2001 for a rating of 40 percent for lumbar disc disease.  

3.  Entitlement to an effective date earlier than December 
17, 2001 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
June 1976.  

These matters come to the Board of Veterans' Appeals (Board) 
following July 2002 and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In June 2003, the veteran and his spouse 
testified during a hearing before RO personnel.

In January 2006, the Board remanded the veteran's claims on 
appeal for additional development.  In an April 2007 rating 
decision, the RO granted service connection and assigned a 30 
percent rating for major depression, effective December 17, 
2001.  Otherwise, following further development of the 
record, the RO continued to deny the veteran's remaining 
claims on appeal and returned these matters to the Board.  

The Board also notes that, in its January 2006 remand, the RO 
was informed that the veteran had submitted notices of 
disagreement in August 2002 and July 2005 concerning his 
claims for a rating higher than 10 percent for left lower 
extremity radiculopathy, as well as for a rating in excess of 
20 percent for lumbar disc disease effective May 26, 1999 to 
December 17, 2001, respectively.  (The 20 percent rating was 
the result of the RO's finding of clear and unmistakable 
error (CUE) in a November 3, 1999, rating decision).  As a 
result, in July 2007 the RO issued the veteran a statement of 
the case (SOC) as to those issues.  The veteran has not filed 
a timely substantive appeal to perfect an appeal as to the 
issues.  As such, these issues are not before the Board.  

Given the manner in which this case has been developed for 
appellate review, the rating issue before the Board has been 
limited to the question of entitlement to a rating higher 
than 40 percent for lumbar disc disease since December 17, 
2001.  Additionally, it should be pointed out that separate 
ratings have been assigned for neurologic manifestations of 
the disability (left lower extremity radiculopathy and right 
lower extremity peripheral neuropathy), and that these rating 
questions are not before the Board.  Consequently, 
consideration will be given in the decision below to the 
proper rating for orthopedic manifestations of the disc 
disease.  


FINDINGS OF FACT

1.  The orthopedic manifestations of the veteran's lumbar 
disc disease equate to no worse than severe limitation of 
motion or severe disc syndrome; neither fracture of a 
vertebral body nor unfavorable ankylosis of the 
lumbar/thoracolumbar spine has been shown; incapacitating 
episodes of at least 6 weeks during a year have not been 
shown.  

2.  On December 17, 2001, the RO received a statement from 
the veteran's representative requesting a higher rating for 
the veteran's service-connected lumbar disc disease; the RO 
ultimately granted a rating to 40 percent for lumbar disc 
disease and also an award of TDIU, both effective December 
17, 2001.  

5.  A worsening of the veteran's lumbar disc disease 
approximating a 40 percent rating was shown more than one 
year prior to the date of the veteran's claim for a higher 
rating, December 17, 2001.  

6.  On July 13, 1999, the RO received from the veteran a copy 
of a May 1999 award letter from the Social Security 
Administration (SSA), reflecting the veteran's receipt of SSA 
disability benefits; the award letter represented an informal 
claim for TDIU.  

7.  There is an evidentiary basis in the record based on the 
veteran's medical history, education, and training that an 
award of a TDIU was warranted from July 13, 1999, but no 
earlier.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
orthopedic manifestations of lumbar disc disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

2.  An effective date earlier than December 17, 2001, for the 
award of a 40 percent rating for lumbar disc disease is not 
warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2007).

3.  An effective date to July 13, 1999 for the award of a 
TDIU is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159.  See 73 Fed. Reg. 23353-23356 (April 30, 
2008).  In particular, the amended regulation removes the 
third sentence of 38 C.F.R. § 3.159(b)(1) (2007) which states 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Additionally, the fourth sentence of 38 C.F.R. § 3.159(b)(1) 
is changed to read, "The information and evidence that the 
claimant is informed that the claimant is to provide must be 
provided within one year of the date of the notice."  The 
amended regulation also adds a new paragraph, (b)(3), to 
38 C.F.R. § 3.159 which states that no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

The Board notes that in a case involving a rating increase, 
as is the case here, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify a claimant that, to substantiate a 
claim, the claimant must either provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in the severity of the disability and the effect 
that the worsening has on the claimant's employment and daily 
life.  Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, if the particular diagnostic code under which 
the claimant is currently rated authorizes higher disability 
ratings based on specific criteria beyond the noticeable 
effect of the worsening of the disability and its effect upon 
the claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for a higher 
rating for lumbar disc disease and the claims for earlier 
effective dates on appeal has been accomplished.  In 
particular, May 2002 and April 2006 notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
veteran to submit evidence in support of his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

Additionally, there is lay and medical evidence as well as 
testimony of record as to the effect the veteran's lumbar 
disc disease has on his employment and daily life.  The Board 
also notes that the diagnostic code under which the veteran 
is currently rated for lumbar disc disease authorizes a 
higher rating based on criteria that demonstrate a noticeable 
effect of the worsening of the disability and its effect upon 
the claimant's employment and daily life.  Notwithstanding 
that fact, during his June 2003 hearing, the testimony of the 
veteran's representative reflects that he had actual 
knowledge of the former rating criteria necessary for a 
higher rating.  Additionally, in an April 2004 supplemental 
statement of the case, the veteran was provided notice of the 
revised criteria necessary to substantiate his claim for a 
higher rating.  Likewise, in a March 2006 letter, the RO 
provided the veteran notice on how VA rates a disability as 
well as how it determines an effective date.  

The Board finds that not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the RO also readjudicated the claims by way of April 2007 and 
June 2007 supplemental statements of the case after notice 
was provided.  The RO in this case provided notice of 
specific rating criteria that was followed by a 
readjudication of the veteran's claims.  The Board concludes 
that during the administrative appeal process, the veteran 
was provided the information necessary such that the purposes 
of the notification have been met.  Vazquez-Flores, 22 Vet. 
App. at 49.  Consequently, it is not necessary to remand this 
case to require additional notification in accordance with 
Vazquez-Flores.  See e.g., Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be readjudicated ab initio to satisfy the 
requirements of the VCAA.  The Board also points out that 
there is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
veteran's claims.  Here, identified treatment records have 
been associated with the claims file and the veteran has been 
provided VA examinations in support of his claims.  

The Board notes that the veteran underwent a VA orthopedic 
examination in January 2007, the report of which is of 
record.  The veteran has contended that the examination was 
conducted very quickly and that the examiner failed to make 
findings as per the Board's January 2006 remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.).  As 
noted in the decision below, the medical evidence does not 
reflect either residuals of a fractured vertebra and/or 
unfavorable ankylosis of the veteran's lumbar/dorsolumbar 
spine.  Given the rating already assigned and the criteria 
that must be met in order to attain a higher rating, as will 
be discussed further below, the Board finds that the 
examination provided sufficient information to determine 
whether a higher rating is warranted.  Otherwise, the veteran 
has not identified, and the record does not indicate, 
existing records that need to be obtained pertinent to the 
claims on appeal.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II. Analysis

A. Higher Rating for Lumbar Disc Disease

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court has also held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  If VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, VA's determination of the "present level" of 
a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  

By way of history, in August 1978, the RO granted service 
connection and assigned a 10 percent rating for lumbosacral 
strain.  Thereafter, the RO received a claim for an increased 
rating on May 26, 1999.  In the above-noted November 3, 1999 
rating decision, the RO recharacterized the veteran's lumbar 
spine disability from "lumbosacral strain" to "lumbar disc 
disease."  In that rating the RO continued the veteran's 10 
percent evaluation.  Later, in a July 2002 rating decision, 
the RO increased the veteran's disability rating from 10 
percent to 40 percent effective December 17, 2001, the date 
of his claim for a higher rating.  In April 2005, the RO 
found CUE in the November 3, 1999, rating decision and 
assigned a 20 percent rating for lumbar disc disease 
effective from May 26, 1999.  

The veteran's lumbar disc disease is currently rated for 
intervertebral disc syndrome.  At the outset, the Board notes 
that, effective September 23, 2002, which was subsequent to 
the veteran's claim for increase, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2007)).

The Board will evaluate the veteran's claim under both the 
former criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes to the period on or after the 
effective dates of the new regulations.  

Under the former rating criteria, to qualify for a disability 
rating higher than 40 percent, the veteran would need to 
demonstrate residual disability due to fractured vertebra 
with spinal cord involvement, bedridden, or requiring long 
leg braces (100 percent-diagnostic code 5285); unfavorable 
ankylosis of the lumbar spine (50 percent-diagnostic code 
5289); or pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief (60 
percent-diagnostic code 5293).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5289, & 5293 (2002).  

Here, none of the medical evidence demonstrates a vertebral 
fracture or unfavorable ankylosis of the lumbar spine.  The 
veteran has contended that in light of his symptoms of pain, 
loss in range of motion, and radiculopathy into both his 
lower extremities his disability warrants a 60 percent rating 
for pronounced intervertebral disc syndrome.  The Board notes 
that besides the 40 percent rating the veteran is receiving 
for his lumbar disc disease he is also service connected for 
peripheral nerve disease in the right and left lower 
extremity due to neuropathy/radiculopathy attributable to 
lumbar spine stenosis.  Effective the date of his claim for 
increase, December 17, 2001, the veteran is in receipt of a 
20 percent rating for peripheral neuropathy of the right 
lower extremity and a 20 percent rating for radiculopathy of 
the left lower extremity (later rated as 40 percent disabling 
from February 14, 2007), both rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (disease of the sciatic nerve).  (As 
noted previously, the ratings for radiculopathy or peripheral 
neuropathy are not currently under appellate review.)

The Board notes that the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2007).  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The veteran's representative has 
argued that notwithstanding the separate neurological ratings 
for neuropathy/radiculopathy, the veteran warrants a 60 
percent rating under diagnostic code 5293.  The Board 
disagrees.  Here, the rating criteria for pronounced 
intervertebral disc syndrome encompass both orthopedic and 
neurologic symptomatology that pertains not just to the 
veteran's lumbar spine but also to his lower extremities 
(e.g., sciatic neuropathy with characteristic pain, absent 
ankle jerk).  Thus, to grant the veteran a 60 percent rating 
for pronounced intervertebral disc syndrome would in essence 
be compensating him twice for neurologic manifestations of 
his lumbar spine disability.  Therefore, an increased rating 
to 60 percent under diagnostic code 5293 for pronounced 
intervertebral disc syndrome is not warranted.  

Under the most recent version of the rating criteria (to 
include the revised diagnostic code 5293), to qualify for a 
disability rating to 50 percent the veteran would need to 
demonstrate unfavorable ankylosis of the entire thoracolumbar 
spine.  Under Note (5) of the General Rating Formula for 
Diseases and Injuries of the Spine, unfavorable ankylosis is 
defined for VA compensation purposes as a condition in which, 
in particular, the entire thoracolumbar spine is fixed in 
flexion or extension.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Additionally a rating to 60 percent is available for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of six weeks during the past 12 
months.  (Criteria implemented in 2002 and 2003.)  For 
purposes of evaluations under this method, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
38 C.F.R. §4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007).

In this case, the veteran's thoracolumbar spine does not 
demonstrate unfavorable ankylosis.  The medical evidence 
reflects that the veteran is able to stand and be mobile, 
even though this is reportedly very limited due to 
exacerbations of pain, and at the very worst the veteran's 
thoracolumbar spine is ankylosed in the neutral position, 
thus reflecting favorable ankylosis.  As noted above, the 
veteran is receiving separate ratings for both orthopedic and 
neurologic symptomatology attributable to his lumbar disc 
disease.  Other than neuropathy/radiculopathy, a review of 
the medical evidence of record does not reflect additional 
neurologic disability to include bowel or bladder impairment.  
Moreover, the record does not indicate that the veteran 
experiences incapacitating episodes, requiring bedrest 
prescribed by a physician, that total at least 6 weeks in a 
year's time.  Therefore, no higher evaluation is available 
under the revised rating criteria.  

In this case, the Board also finds that there is no showing 
that the veteran's lumbar disc disease has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  There is no 
doubt that the veteran's lumbar disc disease has had an 
adverse effect on his employment.  At the same time, however, 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2007).

The Board is cognizant that, both under the former and 
revised rating criteria for disability of the spine, the 
schedule does not provide for a higher rating than 60 percent 
for lumbar spine disability absent a showing of residuals of 
a vertebral fracture or unfavorable ankylosis.  The veteran 
has not demonstrated either of these disabilities.  
Otherwise, the veteran has been in receipt of TDIU benefits 
since December 17, 2001, the date of his claim for increase.  
The TDIU award has compensated him for any loss in gainful 
employment (i.e., marked interference with employment) due to 
service-connected disease.  There is nothing exceptional 
about the orthopedic manifestations of his disc disease.  As 
a result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Board has considered the Court's holding in Hart, supra.  
At no time since December 17, 2001 during which the veteran's 
claim for a rating higher than 40 percent has been pending, 
has the Board found the orthopedic manifestations of lumbar 
disc disease to have undergone varying levels of severity.  
For all the foregoing reasons, the claim for a rating higher 
than 40 percent for lumbar disc disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
increase, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Earlier Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to that rule, 
however, under the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2), see also 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

In this case, the Board finds that an effective date earlier 
than December 17, 2001 is not warranted for the assignment of 
the 40 percent rating for the orthopedic manifestations of 
service-connected lumbar disc disease.  

As noted above, the veteran filed a claim for an increased 
rating for his lumbar spine disability on May 26, 1999.  In a 
subsequent June 3, 1999 rating decision, the RO denied the 
veteran's claim for a rating higher than 10 percent.  The 
veteran did not appeal that decision and it became final.  In 
an April 2005 rating decision, the RO found CUE in a November 
3, 1999 rating decision; thus the November 3, 1999 decision 
was reconsidered.  On readjudication of the veteran's claim 
for a higher rating the RO increased the veteran's disability 
rating for his lumbar disc disease from 10 percent to 20 
percent effective May 26, 1999 to December 17, 2001.  The 
veteran did not perfect an appeal.

In its review of the record, the Board finds no 
correspondence or information from veteran between November 
3, 1999 and the December 17, 2001 effective date for a 40 
percent rating that represents an informal or formal claim 
for a higher rating.  In this regard, on November 12, 1999, 
the RO received a written congressional inquiry regarding the 
veteran's claim for a higher rating for lumbar disc disease.  
The congressional inquiry included correspondence and medical 
evidence submitted by the veteran to his congressman.  The 
correspondence and medical evidence pre-dated the November 3, 
1999 rating decision.  Furthermore, the medical evidence was 
previously considered by the RO.  Thus, the evidence is not 
new and material.  See 38 C.F.R. § 3.156(b) (2007).  The 
Board in this case does not find the written congressional 
inquiry represents an informal or formal claim for benefits.  
Following the November 3, 1999 rating decision the first 
correspondence from the veteran expressing a desire for a 
higher rating is the statement in support of claim (VA Form 
21-4138) received by the RO on December 17, 2001.  

Notwithstanding that fact, the Board finds that treatment 
records dated prior to and subsequent to December 17, 2001 
reflect the veteran's pain, limited range of motion, and 
limitation in function due to his lumbar disc disease.  In 
particular, a report of March 1999 MRI (magnetic resonance 
imaging) scan reflects degenerative changes of the lumbar 
spine most marked at the L3-4 and L4-L5 vertebral body levels 
with mild to moderate spinal stenosis of 8 mm (millimeters) 
at these levels, with a posterior central disc protrusion 
noted at the L3-L4 vertebral body level.  Additionally, the 
report identified bilateral lateral recess stenosis at the 
L4-L5 and L3-L4 vertebral body levels.  An April 1999 
statement of medical evaluation from Kansas University 
Physicians reflects that the veteran, in light of many levels 
of degenerative disc disease, was not a candidate for spinal 
fusion surgery.  In particular, the statement notes that 
during a discogram that same month the veteran's pain 
response with un-cued installation of fluid was positive at 
the L3-L4 level and L4-L5 level, and at the L2-L3 level.  A 
report of July 1999 VA examination reflects the examiner's 
diagnosis of degenerative disc disease and spinal stenosis of 
the lumbar spine, moderately to severely disabling.  

The Board finds persuasive in this case the severity of the 
degenerative findings noted in the report of March 1999 MRI 
scan as well as the examiner's diagnosis in the report of 
July 1999 VA examination.  While the veteran did demonstrate 
some functional improvement with physical therapy, he was 
noted in a February 2000 physical therapy note to have a 
tendency to go past the point of pain with his therapy 
exercises and that he was not respecting his limitations.  A 
March 2001 statement from T. P. D., D. O., in which the 
doctor notes that the veteran was being treated for 
degenerative joint disease and stenosis of the lumbar spine 
and that his condition and pain pattern were exacerbated 
frequently, supports the severity of the veteran's disability 
noted in the report of July 1999 VA examination.  Likewise, a 
July 2001 treatment record notes that the veteran was in 
extreme pain following his mowing of the yard the day before.  
A report of private medical examination that same month, and 
associated with the veteran's reevaluation by SSA, reflects 
flexion of the lumbar spine of 0 degrees and extension to 10 
degrees.  Paraspinal muscle spasm was noted.  

As noted above, the law is that the effective date of an 
award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The 
veteran's claim for increase was received by the RO on 
December 17, 2001, and a review of the record does not 
reflect any earlier informal or formal claim for a higher 
rating between the November 3, 1999 decision and December 17, 
2001.  

In light of the above medical evidence and the consistent 
showing of disabling symptoms associated with the veteran's 
lumbar disc disease, which are supported by the severity of 
degenerative changes noted in the report of March 1999 MRI, 
the Board finds a worsening of the veteran's lumbar disc 
disease approximating a 40 percent rating was shown more than 
one year prior to the date of the veteran's claim for a 
higher rating, December 17, 2001.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  

Because the increase in disability was evident more than a 
year prior to the receipt of a claim for increase, the Board 
concludes that the date of claim in December 2001 is the 
earliest date that may be assigned for the award of a 40 
percent rating for lumbar disc disease.  

The Board also notes that the veteran has contended that the 
effective date for his award of a TDIU should be earlier than 
December 17, 2001.  TDIU is "merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under the rating schedule."  Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In essence, a TDIU claim 
is a type of increased rating claim.  Id.  Accordingly, under 
38 C.F.R. § 3.155(c), a separate formal claim for TDIU is not 
necessary once a claim for an increased rating has been 
filed.  In these circumstances, VA must accept an informal 
request for TDIU as a claim.  Thus, any evidence in the 
claims file or under VA control submitted subsequent to the 
original increased rating claim that indicates that there is 
"current service-connected unemployability" requires 
adjudication of the "reasonably raised" claim for TDIU.  
Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied with respect 
to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  More over, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if his annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

As noted above, the November 3, 1999 rating decision became 
final as to the rating assigned for the veteran's lumbar disc 
disease following the RO's finding of CUE in that decision in 
April 2005.  In an April 2004 statement of the case, the RO 
again found CUE in the November 3, 1999 rating decision, this 
time as a result of not considering and adjudicating an 
informal claim for TDIU which the RO found had been raised by 
the veteran's May 1999 award letter from the Social Security 
Administration (SSA), received by the RO on July 13, 1999.  
Consequently, the Board's analysis begins with the May 26, 
1999, date of claim for a higher rating.  

The veteran was granted service connection and assigned a 10 
percent rating for lumbosacral strain in August 1978.  He did 
not appeal the RO's August 1978 rating decision.  He filed a 
claim for increase which was received by the RO on May 26, 
1999.  Otherwise, a January 1999 treatment record from the 
University of Kansas Medical Center received on May 26, 1999 
documents the veteran's treatment for "back pain."  While 
the record also notes under the heading "social history" 
that the veteran had been disabled for 6-7 years, it is not 
clear from this treatment record that the veteran was totally 
disabled or unable to work due to his service-connected 
lumbar disc disease.  In this regard, VA treatment records 
dated in 1998 document that the veteran was treated for 
bipolar disorder and that he was identified as being paranoid 
and having erratic thoughts.  

Thereafter, on July 13, 1999, the RO received from the 
veteran a copy of a May 1999 award letter from SSA which 
identified the veteran as receiving SSA disability benefits.  
In August 1999, the RO contacted SSA and requested the 
medical records associated with the veteran's grant of SSA 
disability benefits.  In a December 1999 correspondence, SSA 
notified the RO that the veteran's SSA file could not be 
found.  In July 2003, the RO received medical records from 
SSA associated with the veteran's reevaluation for SSA 
disability benefits.  A determination form (Form SSA-833) 
reflects that the veteran's benefits were continued and that 
the primary diagnosis was severe bipolar disorder.  No 
secondary diagnosis was listed.  Associated with the SSA 
medical records were statements by the veteran regarding his 
lumbar spine disability and the above-noted July 2001 private 
medical examination.  

The Board has considered the medical evidence associated with 
record from May 26, 1999 and December 17, 2001 but finds at 
no time was the veteran reported by a medical doctor or other 
competent medical professional as being unemployable due to 
his service-connected lumbar disc disease.  In particular, in 
a report of September 1999 VA examination the examiner noted 
the veteran's self-reported history of being unable to work 
due to back pain.  The examiner's diagnosis was degenerative 
disc disease of the lumbosacral spine and spinal stenosis 
secondary to degenerative disc disease.  The veteran has 
contended that the above-noted April 1999 statement of 
medical evaluation from Kansas University Physicians in which 
he was found not to be a candidate for spinal fusion surgery 
in light of his many levels of degenerative disc disease, to 
support the conclusion that he was in fact unemployable at 
that time due to his degenerative disc disease.  

The April 1999 statement of medical evaluation from Kansas 
University Physicians does not indicate that the veteran was 
unemployable due to his service-connected lumbar disc disease 
at that time.  Nonetheless, the statement of medical 
evaluation is persuasive in that it reveals the extent of the 
degenerative changes in the veteran's lumbar spine and that 
such changes were severe enough that the veteran was 
considered for surgery.  As noted above, while the veteran 
did show improvement with range of motion while taking part 
in physical therapy, such improvement appears to have been 
temporary.  In this regard, physical activity by the veteran 
such as mowing his lawn, working on his deck, or significant 
walking resulted in debilitating flare-ups of pain.  An April 
2002 treatment note reflects that the veteran had just 
returned from Disneyland and that he had had a hard time with 
walking and increased activity.  Therefore, the medical 
evidence prior to December 17, 2001, especially the severity 
of lumbar disc disease prior to and subsequent to 
December 17, 2001, tends to support that the veteran's lumbar 
disc disease and associated radiculopathy/peripheral 
neuropathy combined to result in significant impairment in 
ability to be gainfully employed.  In this regard, the Board 
has considered the veteran's education and work history.  The 
veteran graduated from high school but reportedly has no 
additional education or training.  His August 2002 
application for TDIU (VA Form 21-8940) notes that his 
employment has been in construction, maintenance, and general 
labor.  

Therefore, the Board accepts a May 1999 notice letter from 
the Social Security Administration (SSA), received on July 
13, 1999, and which identified the veteran as receiving SSA 
disability benefits, as an informal claim for a TDIU.  In 
light of the veteran's medical history as well as his 
education and training, and resolving reasonable doubt in the 
veteran's favor, there is an evidentiary basis in the record 
for the assignment of an effective date for the veteran's 
award of a TDIU to July 13, 1999.  As noted above, a claimant 
does not have to prove that he or she is 100 percent 
unemployable to establish an inability to maintain a 
substantially gainful occupation.  VAOPGCPREC 12-2001.  The 
Board is persuaded in light of the veteran's employment 
history and education at the time of his filing an informal 
claim for TDIU on July 13, 1999, that the veteran's service-
connected disabilities did not allow for substantially 
gainful employment.  

In reaching this conclusion, the Board has considered whether 
the veteran's disability would still have allowed for 
employment in professions other than construction, 
maintenance, and as a general laborer.  However, in light of 
the severity of the degenerative changes in the veteran's 
lumbar spine and exacerbations of pain with prolonged 
standing or sitting, along with the symptoms due to 
radiculopathy, the Board simply does not find that as of July 
13, 1999, the veteran was a candidate for gainful employment.  
For the reasons already articulated, the record does not 
otherwise show the veteran's entitlement to a TDIU earlier 
than July 13, 1999.  The governing legal authority is clear 
and specific in this regard, and VA is bound by it.  See 
38 C.F.R. § 3.400(o)(2).  

Under the circumstances, the Board concludes that the record 
presents a basis for assignment of an effective date of July 
13, 1999, for the award of TDIU.  


ORDER

A rating higher than 40 percent for service-connected lumbar 
disc disease is denied.  

An effective earlier than December 17, 2001 for award of a 40 
percent rating for service-connected lumbar disc disease is 
denied.  

An effective date of July 13, 1999 for the award of TDIU is 
granted, subject to the laws governing the payment of 
monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


